OPINION OF THE COURT
Per Curiam.
Lewis S. Green has submitted an affidavit dated December *3228, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Green was admitted to the practice of law by the Appellate Division of the Supreme Court, First Judicial Department, on June 20, 1979, under the name Lewis Stephen Green.
Mr. Green acknowledges that he is currently the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations, inter alia, that he commingled escrow funds with funds used for business and personal purposes, failed to maintain a separate account for clients’ and bookkeeping records as required by the rules of this court, retained the interest earned on clients’ funds held by him, and that the balance in his account had fallen below the $2,500 down payment he was holding pending a closing on real property. Ultimately the funds were returned to the client.
Mr. Green acknowledges that he could not successfully defend himself on the merits against charges predicated upon the allegations outlined above, that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of Lewis S. Green as a member of the Bar is accepted and directed to be filed. Accordingly, the resignor is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective May 1, 1990.
Mangano, P. J., Thompson, Bracken, Brown and Harwood, JJ., concur.
Ordered that the resignation of Lewis S. Green, admitted under the name of Lewis Stephen Green, is accepted and directed to be filed, effective May 1, 1990; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective May 1, 1990, Lewis S. Green is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that effective May 1, 1990, Lewis S. Green shall comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective May 1, 1990, Lewis S. Green is commanded to desist and refrain (1) from practicing law in any form, either as principal or as *33agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.